846 F.2d 77
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LAST CHANCE MINING COMPANY, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.ALASKA PACIFIC, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
Nos. 87-1600, 88-1092.
United States Court of Appeals, Federal Circuit.
March 17, 1988.

Before RICH, NIES and MAYER, Circuit Judges.
PER CURIAM.


1
Last Chance Mining Co. and Alaska Pacific, Inc. appeal from respective judgments of the Claims Court dismissing their complaints seeking compensation from the United States for the alleged loss of mining claims.   Last Chance Mining Co. v. United States, 12 Cl.Ct. 551 (1987);  Alaska Pacific, Inc. v. United States, No. 396-87L (Cl.Ct. Oct. 16, 1987).  The Claims Court held that the complaints failed to state a claim upon which relief could be granted.  For the reasons stated by the Claims Court, the judgments are affirmed.